DETAILED ACTION
	This Office Action is in response to the Amendments filed 02/22/2021.  The current status of the claims is as follows:
	Claims 1-20 are pending.
	Claims 1, 7, and 14 have been amended.

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (US 2018/0113640 A1) in view of Dwarampudi et al. (US 2020/0192572 A1).
Regarding Claim 1, Fernandez teaches:	
 A predictive storage management system, comprising: 	
a storage system including a plurality of storage devices; and a predictive storage management device that is coupled to the storage system via a network, wherein the predictive storage management device includes:  - [Fernandez Fig. 9 [0162]-[0163] demonstrates a storage system with a plurality of networked devices, controllers, and predictive storage management. See also Fig. 3A-B, [0106], and [0113]]
a statistical time-series storage device usage sub-engine that is configured to: retrieve first storage device usage data from a first storage device included in the plurality of storage devices in the storage system; and generate, using the first storage device usage data, a first storage device usage trend model; - [Fernandez Fig. 4, [0127]-[0128] and [0132] teach generating utilization trends that may be for an individual storage resource. Fig. 6 and [0140]-[0141] and [0147] teach calculating business metrics 652 for storage resources such as SSD's on the storage system.]
a machine-learning storage system usage sub-engine that is configured to: retrieve storage system implementation information from the storage system; and generate, using the storage system implementation information […], a storage system implementation model;  - [Fernandez Fig. 6 and [0140] teach identifying busyness metrics for buffers (cache), SSD's, processors, controllers, etc. within the storage system.  Fig. 8 and [0156] teach determining resource consumption for virtual machines; and Fig. 9 [0164] teaches determining utilization patterns for specific data.]
and a storage management sub-engine that is configured to: analyze the first storage device usage trend model and the storage system implementation model to predict future usage of the first storage device; and perform, based on the predicted future usage of the first storage device, a management action associated with the first storage device.	 - [Fernandez Fig. 9 and [0166]-[0169] teaches a combination of usage metrics, trend information, and resource availability information is utilized to make the modifications to the storage system (step 906).]
Fernandez teaches a storage management system that analyzes usage data to predict future behavior and usage of the system, but does not disclose the use of "an unsupervised machine learning model" to generate the storage system implementation model; however, Dwarampudi [0333] teaches 
Both Fernandez and Dwarampudi represent works within the same field of endeavor, namely storage management and optimization.  It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Fernandez in view of Dwarampudi as it represents a combination of known prior art elements according to known methods (the storage usage prediction system of Fernandez utilizing the machine learning training techniques of Dwarampudi) to yield the predictable results of improved prediction accuracy by detecting and accounting for anomalous data activity (see Dwarampudi [0297] and [0333]).
The reasons for obviousness for claims 2-6 are the same as those applied for claim 1 above.
	
Regarding Claim 2, Fernandez teaches:	
 The system of claim 1, further comprising: a Hyper-Converged Infrastructure (HCI) system that includes the storage system and that is configured to utilize the storage system to provide a virtualized Storage Area Network (vSAN). - [Fernandez [0114], and [0124] wherein the storage system is a HCI system in a virtualized environment.]
	
Regarding Claim 3, Fernandez teaches:	
The system of claim 1, wherein the storage system implementation information identifies a configuration of the plurality of storage devices in the storage system.	- [Fernandez Fig. 6 and [0140] teach identifying busyness metrics for buffers (cache), SSD's, processors, controllers, etc. within the storage system.]
	

Regarding Claim 4, Fernandez teaches:	
The system of claim 1, wherein the storage system implementation information identifies a cache storage device capacity for the storage system. - [Fernandez Fig. 6 and [0140] teach identifying busyness metrics for buffers (cache), SSD's, processors, controllers, etc. within the storage system.]
	
Regarding Claim 5, Fernandez teaches:	
The system of claim 1, wherein the storage system implementation information identifies a number of server devices used to provide the storage system.	- [Fernandez Fig. 6 and [0140] teach identifying busyness metrics for buffers (cache), SSD's, processors, controllers, etc. within the storage system.]
	
Regarding Claim 6, Fernandez teaches:	
The system of claim 1, wherein the storage system implementation information identifies a number of virtual machines utilizing the storage system. - [Fernandez Fig. 8 and [0156] teach determining resource consumption for virtual machines.]
	
Regarding Claim 7, Fernandez teaches:	
An Information Handling System (IHS), comprising:	
 a processing system; and a memory system that is coupled to the processing system and that includes instructions that, when executed by the processing system, cause the processing system to provide a predictive storage management engine that is configured to:  - [Fernandez Fig. 9 [0162]-[0163] demonstrates a storage system with a plurality of networked devices, controllers, and predictive storage management. See also Fig. 3A-B, [0106], and [0113]]
retrieve first storage device usage data from a first storage device included in the plurality of storage devices in a storage system; generate, using the first storage device usage data, a first storage device usage trend model;  - [Fernandez Fig. 4, [0127]-[0128] and [0132] teach generating utilization trends that may be for an individual storage resource. Fig. 6 and [0140]-[0141] and [0147] teach calculating business metrics 652 for storage resources such as SSD's on the storage system.]
retrieve storage system implementation information from the storage system; generate, using the storage system implementation information […], a storage system implementation model; 	 - [Fernandez Fig. 6 and [0140] teach identifying busyness metrics for buffers (cache), SSD's, processors, controllers, etc. within the storage system.  Fig. 8 and [0156] teach determining resource consumption for virtual machines; and Fig. 9 [0164] teaches determining utilization patterns for specific data]
analyze the first storage device usage trend model and the storage system implementation model to predict future usage of the first storage device; and perform, based on the predicted future usage of the first storage device, a management action associated with the first storage device.	 - [Fernandez Fig. 9 and [0166]-[0169] teaches a combination of usage metrics, trend information, and resource availability information is utilized to make the modifications to the storage system (step 906).]
Fernandez teaches a storage management system that analyzes usage data to predict future behavior and usage of the system, but does not disclose the use of "an unsupervised machine learning model" to generate the storage system implementation model; however, Dwarampudi [0333] teaches that a disk usage growth prediction manager may be trained using unsupervised learning to optimize the predictions (See also Dwarampudi Fig. 4 and corresponding [0288]-[0299]).

The reasons for obviousness for claims 8-13 are the same as those applied for claim 7 above.
	
Regarding Claim 8, Fernandez teaches:	
The IHS of claim 7, wherein the storage system is included in a Hyper-Converged Infrastructure (HCI) system and provide as a virtualized Storage Area Network (vSAN) by the HCI system.	 - [Fernandez [0114], and [0124] wherein the storage system is a HCI system in a virtualized environment.]
	
Regarding Claim 9, Fernandez teaches:	
The IHS of claim 7, wherein the storage system implementation information identifies a configuration of the plurality of storage devices in the storage system. - [Fernandez Fig. 6 and [0140] teach identifying busyness metrics for buffers (cache), SSD's, processors, controllers, etc. within the storage system.]
	
Regarding Claim 10, Fernandez teaches:	
 The IHS of claim 7, wherein the storage system implementation information identifies a cache storage device capacity for the storage system.	 - [Fernandez Fig. 6 and [0140] teach identifying 
	
Regarding Claim 11, Fernandez teaches:	
 The IHS of claim 7, wherein the storage system implementation information identifies a number of server devices used to provide the storage system.	 - [Fernandez Fig. 6 and [0140] teach identifying busyness metrics for buffers (cache), SSD's, processors, controllers, etc. within the storage system.]
	
Regarding Claim 12, Fernandez teaches:	
 The IHS of claim 7, wherein the storage system implementation information identifies a number of virtual machines utilizing the storage system. - [Fernandez Fig. 8 and [0156] teach determining resource consumption for virtual machines.]
	
Regarding Claim 13, Fernandez teaches:	
 The IHS of claim 7, wherein the management action associated with the first storage device includes at least one of: a data purging operation that is performed on the first storage device and that purges data from the first storage device; a data defragmentation operation that is performed on the first storage device and that defragments data on the first storage device; and a storage reconfiguration operation that is performed on the first storage device and that reconfigures the first storage device. - [Fernandez Fig. 9, [0135], [0145], and [0167]-[0168] shows that step 906 may perform optimization and/or reconfiguration tasks in response. Where these may include terminating processes, powering up or down resources, relocating data, garbage collecting, etc.]

Regarding Claim 14, Fernandez teaches:	
A method for predictively managing storage devices, comprising: 	
retrieving, by a predictive storage management device from a first storage device included in the plurality of storage devices in a storage system, first storage device usage data; generating, by the predictive storage management device using the first storage device usage data, a first storage device usage trend model; 	 - [Fernandez Fig. 4, [0127]-[0128] and [0132] teach generating utilization trends that may be for an individual storage resource. Fig. 6 and [0140]-[0141] and [0147] teach calculating business metrics 652 for storage resources such as SSD's on the storage system.]
retrieving, by the predictive storage management device from the storage system, storage system implementation information; generating, by the predictive storage management device using the storage system implementation information, a storage system implementation model;  - [Fernandez Fig. 6 and [0140] teach identifying busyness metrics for buffers (cache), SSD's, processors, controllers, etc. within the storage system.  Fig. 8 and [0156] teach determining resource consumption for virtual machines; and Fig. 9 [0164] teaches determining utilization patterns for specific data]
analyzing, by the predictive storage management device, the first storage device usage trend model and the storage system implementation model to predict future usage of the first storage device; and performing, by the predictive storage management device based on the predicted future usage of the first storage device, a management action associated with the first storage device. - [Fernandez Fig. 9 and [0166]-[0169] teaches a combination of usage metrics, trend information, and resource availability information is utilized to make the modifications to the storage system (step 906).]
an unsupervised machine learning model" to generate the storage system implementation model; however, Dwarampudi [0333] teaches that a disk usage growth prediction manager may be trained using unsupervised learning to optimize the predictions (See also Dwarampudi Fig. 4 and corresponding [0288]-[0299]).
Both Fernandez and Dwarampudi represent works within the same field of endeavor, namely storage management and optimization.  It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Fernandez in view of Dwarampudi as it represents a combination of known prior art elements according to known methods (the storage usage prediction system of Fernandez utilizing the machine learning training techniques of Dwarampudi) to yield the predictable results of improved prediction accuracy by detecting and accounting for anomalous data activity (see Dwarampudi [0297] and [0333]).
The reasons for obviousness for claims 15-20 are the same as those applied for claim 14 above.
	
Regarding Claim 15, Fernandez teaches:	
The method of claim 14, wherein the storage system is included in a Hyper-Converged Infrastructure (HCI) system and the method further comprises: providing, by the HCI system, the storage system as a virtualized Storage Area Network (vSAN). - [Fernandez [0114], and [0124] wherein the storage system is a HCI system in a virtualized environment.]
	
Regarding Claim 16, Fernandez teaches:	
The method of claim 14, wherein the storage system implementation information identifies a configuration of the plurality of storage devices in the storage system.	 - [Fernandez Fig. 6 and 
	
Regarding Claim 17, Fernandez teaches:	
The method of claim 14, wherein the storage system implementation information identifies a cache storage device capacity for the storage system. - [Fernandez Fig. 6 and [0140] teach identifying busyness metrics for buffers (cache), SSD's, processors, controllers, etc. within the storage system.]
	
Regarding Claim 18, Fernandez teaches:	
The method of claim 14, wherein the storage system implementation information identifies a number of server devices used to provide the storage system. - [Fernandez Fig. 6 and [0140] teach identifying busyness metrics for buffers (cache), SSD's, processors, controllers, etc. within the storage system.]
	
Regarding Claim 19, Fernandez teaches:	
 The method of claim 14, wherein the storage system implementation information identifies a number of virtual machines utilizing the storage system. - [Fernandez Fig. 8 and [0156] teach determining resource consumption for virtual machines.]
	
Regarding Claim 20, Fernandez teaches:	
The method of claim 14, wherein the management action associated with the first storage device includes at least one of: a data purging operation that is performed on the first storage device and that purges data from the first storage device; a data defragmentation operation that is performed on the first storage device and that defragments data on the first storage device; and a storage reconfiguration operation that is performed on the first storage device and that reconfigures the first storage device.	- [Fernandez Fig. 9, [0135], [0145], and [0167]-[0168] shows that step 906 may perform optimization and/or reconfiguration tasks in response. Where these may include terminating processes, powering up or down resources, relocating data, garbage collecting, etc.]

Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive. 
On Page 8 of Applicant’s filed remarks, the Applicant argues that Fernandez fails to teach claim 1 as amended; and that as such the claim is in condition for allowance. The Examiner respectfully disagrees. Applicant asserts that Fernandez fails to disclose the use of “an unsupervised machine learning model” for generating the “storage system implementation model”.  While this is true, Dwarampudi expressly discloses using such machine learning in disk growth prediction environments and as such, Fernandez when taken in view of Dwarampudi renders the claimed invention obvious.
Further, on Page 8, the Applicant asserts that Fernandez fails to disclose using both the storage system implementation model and the storage device usage trend model to predict future usage.  The Examiner notes that claim 1 does not clearly indicate what constitutes each of these models, nor does it provide any details on the specific operations of what constitutes “analyze the first storage device usage trend model and the storage system implementation model to predict future usage of the first storage device” in a manner that would preclude the interpretation of Fernandez and Dwarampudi.  Fernandez Fig. 9, as applied hereinabove, factors in usage metrics, trend information, and resource availability information when determining what modifications to make to the storage system.  
Applicant’s arguments regarding claims 2-20 are the same as those presented for claim 1 and are found non-persuasive by the same reasoning as shown above.

Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please refer to form PTO-892 (Notice of References Cited) for a list of relevant prior art.
                                                                                                                                                                                                Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666.  The examiner can normally be reached on Mon 10-2, Tue-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/William E. Baughman/Primary Examiner, Art Unit 2138